                 Case 1:18-cv-06275-AJN Document 26 Filed 07/11/19 Page 1 of 1

                                                                                                                   Joanne J. Romero | Associate
                                                                                             Direct 646.292.8713 | jromero@goldbergsegalla.com



                                                      July 11, 2019


   VIA ECF

   The Honorable Alison J. Nathan, U.S.D.J.
   United States District Court
   Southern District of New York
   40 Foley Square, Room 2102
   New York, New York 10007


                  Re:        Jeannie Holohan v. Newmark & Company Real Estate, Inc., and
                             Merrill L. Roth, Individually
                             Case No. 18-cv-06275


   Dear Judge Nathan:

           We represent Defendants Newmark & Company Real Estate, Inc. and Merrill L. Roth
   (collectively the "Defendants") in the above-referenced action. Pursuant to Rule 3(H) of Your
   Honor’s Individual Practices, we write to respectfully alert Your Honor that more than 90 days
   have passed since Defendants’ motion to dismiss was fully briefed on December 7, 2018 (see ECF
   Doc. No. 24) without oral argument or a decision having been issued on this matter.




                                                      Respectfully submitted,

                                                      GOLDBERG SEGALLA LLP

                                                         /s/ Joanne J. Romero

                                                      Joanne J. Romero


   cc: All Counsel of Record via ECF




Office Location: 711 3rd Avenue, Suite 1900, New York, NY 10017 | 646.292.8700 | Fax: 646.292.8701 | www.goldbergsegalla.com
CALIFORNIA | CONNECTICUT | FLORIDA | ILLINOIS | NEW JERSEY | NEW YORK | NORTH CAROLINA | MARYLAND | MISSOURI | PENNSYLVANIA | UNITED KINGDOM
   23453935.v1
